 



                                   

EXHIBIT 10.1

     
From:
  mediaking00@aol.com
 
   
Sent:
  Tuesday, December 05, 2006 11:15 AM
 
   
To:
  Oster, Helen
 
   
cc:
  Nathe, Gerald; Mark.Becker@sliinc.com; rolf.bergstrom@bergstromtillvaxt.se;
sam@sfortenbaugh.com; judithmulholland@swfla.rr.com; Puehringer, Karl;
redranch@aol.com
 
   
Subject:
  non executive director agreement

Hi Helen,
You will recall that at the time I agreed to join the Board, it was conditional
upon a contractural arrangement being put in place.
This is something you and I have spoken of several times. As you know I supplied
copies of such an arrangement which was put in place with First Technology Plc —
a U.K. Public Company on whose Board I served.
I understand you have made efforts to put something together but without
success. The reasons why you were unsucessful are unknown to me.
Unfortunately, I now have no alternative but to tender my resignation as a
non-executive director, effective forthwith. I am writing a formal letter to
Gerry, which I will fax to him.
May I wish you and all at the Company and Board colleagues a happy christmas and
a prosperous new year.
Regards
Fred.
P.S. As you know I am currently in South Africa and I am never quite sure of the
technology here. So if I’ve missed anybody, please feel free to send them a copy
of this note.

 